Citation Nr: 0710597	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-27 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertrophic 
degenerative disease of the dorsal spine.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for prostate cancer.

3. Entitlement to service connection for hypertrophic 
degenerative disease of the lumbar spine, sacroiliac joints, 
and knees.

4. Entitlement to special monthly compensation by reason of 
being housebound or in need of the regular aid and attendance 
of another person.

5. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In a decision, dated in November 2005, Board denied the 
veteran's application to reopen the claims of service 
connection for hypertrophic degenerative disease of the 
dorsal spine and of prostate cancer; the claims of service 
connection for hypertrophic degenerative disease of the 
lumbar spine, sacroiliac joints, and knees; the claim for 
special monthly compensation; and the claim for a total 
disability rating. 

In December 2005, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The veteran died in March 2006.  In May 2006, the 
Court vacated the Board's decision and dismissed the appeal 
for lack of jurisdiction, citing precedent opinions of the 
Court and the United States Court of Appeals for the Federal 
Circuit.  

In March 2007, the Board notified the representative of the 
veteran's estate that the Motion for Reconsideration of the 
Board's decision in November 2005 was moot because the 
Board's decision had been vacated by the Court.  




FINDING OF FACT

The veteran died in March 2006 before the Board promulgated a 
final decision on his appeal.  

CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claims.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2006, the Court vacated the Board's decision, dated in 
November 2005, and dismissed the appeal for lack of 
jurisdiction, citing precedent opinions of the Court and the 
United States Court of Appeals for the Federal Circuit.  

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.  


ORDER

The appeal is dismissed.


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


